        Case 1:18-cv-12332-AJN-OTW Document 45 Filed 10/03/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
YU ZHANG, on his own behalf and on behalf of :
                                             :
others similarly situated,
                                             :                   18-CV-12332 (AJN) (OTW)
                            Plaintiff,       :
                                             :                            ORDER
                  -against-                  :
                                             :
SABRINA USA INC d/b/a YUMI SUSHI, et al.,    :
                                             :
                            Defendants.      :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the parties’ submissions regarding whether an award of fees

and costs under Federal Rule of Civil Procedure 37(a)(5)(A) is appropriate in light of the Court’s

granting Defendants’ request for a discovery extension. (ECF 33, 34). Upon review of the emails

in question, the Court notes the potential confusion caused by different conferences being

referenced. Accordingly, Defendants’ letter motion is DENIED, with the parties bearing their

own costs. The Court reminds Plaintiff’s counsel, however, that moving forward, he shall not

unreasonably withhold consent and shall engage in substantive meet and confers with

opposing counsel to avoid any misunderstandings. The Clerk is directed to close ECF 32.


         SO ORDERED.



                                                                 s/ Ona T. Wang
Dated: October 3, 2019                                                      Ona T. Wang
       New York, New York                                          United States Magistrate Judge
